Case 21-13459-JKS         Doc 8    Filed 05/04/21 Entered 05/04/21 13:18:00             Desc Main
                                   Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


In re                                           :      Chapter 11
                                                :
DEL DWAIN HOWARD ALLISON and                    :      Case No. 21-13459/JKS
DONNA MARIE ALLISON,                            :
                                                :      BANKRUPTCY JUDGE
                       Debtors.                 :      JOHN K. SHERWOOD


                       REQUEST OF JAMES J. BROWN, JR
         FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

        PLEASE TAKE NOTICE that W. Peter Ragan, Sr., Esq., as attorney for James J. Brown,

Jr., a creditor in the above captioned Chapter 11 case, requests, pursuant to Rules 2002 and 9007

of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules) and sections 102(1), 342

and 1109(b) of Title 11 of the United States Code, 11 U.S.C. §101, et seq. (As amended, the

Bankruptcy Code), that all notices given or required to be given and all papers served or required

to be served in this case be also give to and served, whether electronically or otherwise, on:

               James J. Brown, Jr.
               c/o Ragan & Ragan, PC
               3100 Route 138 West
               Wall, NJ 07719
               Telephone: (721)280-4100)
               Email: wpr@raganlaw.com

                                                RAGAN & RAGAN, PC
                                                Attorney for Creditor James J. Brown, Jr.

Dated: May 4, 2021                        By:       /S/ W. Peter Ragan, Sr.
                                                W. PETER RAGAN, SR., ESQ.
